Exhibit 10.3
AMENDMENT NO. 2 TO THE
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
QUEST MIDSTREAM PARTNERS, L.P.
     This Amendment No. 2 dated July 1, 2009 (this “Amendment No. 2”) to the
Second Amended and Restated Agreement of Limited Partnership of Quest Midstream
Partners, L.P. (the “Partnership”), dated as of November 1, 2007, as amended by
that Amendment No. 1 thereto effective as of January 1, 2007 (collectively, the
“Partnership Agreement”) by and among Quest Midstream GP, LLC, a Delaware
limited liability company (the “General Partner”), Quest Resource Corporation
(“QRC”), as the holder of at least a majority of the Outstanding Subordinated
Units, and the Limited Partners listed on the signature page hereto representing
the holders of at least a majority of the Outstanding Common Units (excluding
Common Units owned by the General Partner and its Affiliates). Capitalized terms
not defined herein shall have the meaning assigned to them in the Partnership
Agreement.
     WHEREAS, the parties hereto desire to amend the Partnership Agreement to
provide that the Private Purchasers are not Affiliates of the General Partner
and that the proposed conversion of the Partnership to a limited liability
company in accordance with the terms of the Merger Agreement (as defined herein)
will not require approval of the Limited Partners upon consummation of the
merger of QMLP contemplated by the Merger Agreement;
     WHEREAS, pursuant to Section 13.2 of the Partnership Agreement, the General
Partner has proposed that this Amendment No. 2 be adopted;
     WHEREAS, pursuant to Section 13.2, a proposed amendment shall be effective
upon its approval by the General Partner and the holders of a Unit Majority;
     WHEREAS, certain of the Private Purchasers disclaim, deny and object to
being classified as affiliates of the General Partner on the date of execution
hereof; however, if such Private Purchasers are deemed to be Affiliates of the
General Partner, a Unit Majority has been obtained by the approval of the
remaining Limited Partners listed on the signature page hereto;
     WHEREAS, pursuant to Section 13.3(d), the Partnership has received an
Opinion of Counsel to the effect that such amendment will not affect the limited
liability of any Limited Partner under the Delaware Revised Uniform Limited
Partnership Act.
     NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Amendments.
          (a) The definition of “Affiliate” in Section 1.1 is hereby amended and
restated in its entirety as follows:
     “Affiliate” means with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, no Private Purchaser or any
representative of a Private Purchaser shall be deemed to be an “Affiliate” of
the General Partner, Quest Resource Corporation or the Partnership Group,
including but not limited to as a result of service on the Board of Directors by
it or its representative, because of a contractual right to appoint a member to
the Board of Directors or because of ownership of less than a majority of the
membership interests in the General Partner.
          (b) The following definition is added:
     “Merger Agreement” means the Agreement and Plan of Merger to be dated as of
July 2, 2009, among the Partnership, New Quest Holdings Corp., a Delaware
corporation, Quest Resource Corporation, a Nevada corporation, Quest Energy
Partners, L.P., a Delaware limited partnership, the General Partner, Quest
Energy GP, LLC, a Delaware limited liability company, Quest Resource Acquisition
Corp., a Delaware corporation, Quest Energy Acquisition, LLC, a Delaware limited
liability company, Quest Midstream Holdings Corp., a Delaware corporation, and
Quest Midstream Acquisition, LLC, a Delaware limited liability company, as it
may be amended from time to time.
          (c) A new Section 14.6 is added as follows:
     Section 14.6 Conversion Pursuant to Merger Agreement. Notwithstanding
anything else contained in this Article XIV or in this Agreement, the General
Partner is permitted, without Limited Partner approval or any further action on
the part of the Limited Partners, to convert the Partnership into a Delaware
limited liability company pursuant to, and in accordance with the Merger
Agreement. The Merger Agreement shall be deemed to satisfy any requirement
herein for a Plan of Conversion. The limited liability company agreement for the
new entity shall be in the form agreed to pursuant to Section 2.1 of the Merger
Agreement.

2



--------------------------------------------------------------------------------



 



     Section 2. Ratification of Partnership Agreement. Except as expressly
modified and amended herein, all of the terms and conditions of the Partnership
Agreement shall remain in full force and effect.
     Section 3. Governing Law. This Amendment No. 2 will be governed by and
construed in accordance with the laws of the State of Delaware.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2
as of the date first written above.

           
QUEST MIDSTREAM GP, LLC
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        QUEST RESOURCE CORPORATION
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        ALERIAN OPPORTUNITY PARTNERS IV, LP       By:  
ALERIAN OPPORTUNITY         ADVISORS IV, LLC,        its General Partner       
    By:   /s/ Gabriel Hammond         Gabriel Hammond        Managing Member   
    ALERIAN OPPORTUNITY PARTNERS IX, LP       By:   ALERIAN OPPORTUNITY        
ADVISORS IX, LLC,        its General Partner            By:   /s/ Gabriel
Hammond         Gabriel Hammond        Managing Member     

Signature Page to Amendment No. 2 to the Second Amended and Restated Agreement
of Limited Partnership of Quest Midstream Partners, L.P.

 



--------------------------------------------------------------------------------



 



            ALERIAN CAPITAL PARTNERS, LP       By:   ALERIAN CAPITAL ADVISORS,
LLC,
its General Partner,
      By:   /s/ Gabriel Hammond         Gabriel Hammond        Managing Member 
      ALERIAN FOCUS PARTNERS, LP       By:   ALERIAN FOCUS ADVISORS, LLC,
its General Partner
      By:   /s/ Gabriel Hammond         Gabriel Hammond        Managing Member 
      SWANK MLP CONVERGENCE FUND, LP       By:   SWANK ENERGY INCOME ADVISORS,
L.P.
Its General Partner       By:   SWANK CAPITAL, LLC
Its General Partner
      By:   /s/ Jerry V. Swank         Jerry V. Swank        Manager        THE
CUSHING MLP OPPORTUNITY FUND I, LP       By:   CARBON COUNTY PARTNERS I, LP
Its General Partner       By:   CARBON COUNTY GP I, LLC
Its General Partner
      By:   /s/ Jerry V. Swank         Jerry V. Swank        Manager     

Signature Page to Amendment No. 2 to the Second Amended and Restated Agreement
of Limited Partnership of Quest Midstream Partners, L.P.

 



--------------------------------------------------------------------------------



 



            BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP       By:   SWANK ENERGY
INCOME ADVISORS,
L.P.
its investment advisor       By:   SWANK CAPITAL, LLC
Its General Partner
      By:   /s/ Jerry V. Swank         Jerry V. Swank        Manager       
TORTOISE CAPITAL RESOURCES CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President       
TORTOISE GAS AND OIL CORPORATION
      By:   /s/ Edward Russell         Edward Russell        President       
KAYNE ANDERSON ENERGY
DEVELOPMENT COMPANY
      By:   /s/ James C. Baker         James C. Baker        Executive Vice
President     

Signature Page to Amendment No. 2 to the Second Amended and Restated Agreement
of Limited Partnership of Quest Midstream Partners, L.P.

 